Exhibit 10.2

UNIT PURCHASE AGREEMENT

This UNIT PURCHASE AGREEMENT (the “Agreement”) is made as of April 06, 2016, by
and between San Diego Sunrise, LLC, a California limited liability company
(“Seller”), and Mishil Yousif, Sami Harmis, and Sami Younan (collectively
“Buyer”), concerning the sale, transfer, and assignment of membership interests
in Sunrise Dispensary, LLC, a California limited liability company (the
“Company”).

WHEREAS, PSM Investment Group, LLC, a California limited liability company, owns
a seventy percent (70%) membership interest in the Company and Seller owns a
thirty percent (30%) membership interest.

WHEREAS, Notis Global, Inc., a Nevada corporation, and JNO, 50, LLC, a
California limited liability company, each hold a 50% membership interest in
Seller and, accordingly, each effectively maintains a fifteen percent (15%)
equitable interest in the Company.

WHEREAS, Notis Global, Inc., through Seller, is selling to Buyer its respective
fifteen percent (15%) equitable interest in the Company pursuant to the terms
and conditions of this Agreement.

WHEREAS, Concurrently with the execution of this Agreement, Notis Global, Inc.
is selling to Buyer its fifty percent (50%) membership interest in Sunrise
Property Investments, LLC, a California limited liability company, pursuant to a
Unit Purchase Agreement of even date (the “Sunrise Property Unit Purchase
Agreement”).

NOW THEREFORE, in consideration of the mutual promises and covenants, and upon
the conditions contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties agree
as follows:

1. Purchase and Sale of Units.

1.1 Units. Seller hereby agrees to sell, transfer, and assign to Buyer, and
Buyer hereby agrees to purchase and accept from Seller, a fifteen percent (15%)
membership interest (the “Transferred Units”) of the Company held by Seller for
a purchase price of $128,571.00 (the “Purchase Price”).

1.2 Payment of Purchase Price. The consideration for the Purchase Price shall be
the assumption by Buyer of certain monetary obligations owed by Notis Global,
Inc. to PSM Investment Group, LLC, including certain monetary obligations under
the terms of the Sunrise Property Investments, LLC Operating Agreement, as
stated in the Sunrise Property Unit Purchase Agreement executed concurrently
herewith. Accordingly, other than the payment of the purchase price pursuant to
the terms of the Sunrise Property Unit Purchase Agreement, no funds shall be
owed or be payable to Seller as part of this Agreement. Immediately after giving
effect to this Agreement, Seller will own a fifteen percent (15%) membership
interest in the Company, and Buyer will own a fifteen percent (15%) membership
interest, and PSM Investment Group, LLC will own a seventy percent (70%)
membership interest.

 

 

UNIT PURCHASE AGREEMENT

Page 1 of 4



--------------------------------------------------------------------------------

1.3 Amendment of Company Operating Agreement. The parties both authorize the
amendment of the Company’s operating agreement to give effect to the transfer to
Buyer of the Transferred Units by replacing Exhibit A to the operating agreement
with the form of Exhibit A, attached hereto.

2. Representations and Warranties of the Seller. The Seller hereby represents
and warrants to Purchaser as follows:

2.1 Organization and Good Standing. The Seller is a Nevada corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, is qualified to conduct business as a foreign corporation in the State
of California, and has all requisite power and authority to carry on its
business as now conducted and as proposed to be conducted.

2.2 Authorization. All action on the part of the Seller, its officers,
directors, and shareholders necessary for the authorization, execution and
delivery of this Agreement, the performance of all obligations of the Seller
hereunder, and the sale of the Transferred Units being sold hereunder has been
taken, and this Agreement constitutes a valid and legally binding obligation of
the Seller, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

2.3 Title to Transferred Units. The Seller owns the Transferred Units,
beneficially and of record, free and clear of all mortgages, liens and
encumbrances, except for restrictions arising under applicable securities laws.

3. Representations and Warranties of the Purchaser. Purchaser hereby represents
and warrants that:

3.1 Organization and Good Standing. The Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of California and has all requisite limited liability company power and
authority to carry on its business as now conducted and as proposed to be
conducted.

3.2 Authorization. All action on the part of the Purchaser, its managers and
unit holders necessary for the authorization, execution and delivery of this
Agreement, the performance of all obligations of the Purchaser hereunder, and
the purchase of the Transferred Units being purchased hereunder has been taken,
and this Agreement constitutes a valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

3.3 Purchase Entirely for Own Account. The Purchaser hereby confirms that the
Transferred Units will be acquired for investment for such Purchaser’s own
account, not as a nominee or agent, and not with a view to the distribution of
any part thereof, and that Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same.

 

 

UNIT PURCHASE AGREEMENT

Page 2 of 4



--------------------------------------------------------------------------------

3.4 Disclosure of Information. The Purchaser believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Transferred Units, and represents that it has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the Transferred Units and the business, properties, prospects and
financial condition of the Company.

3.5 Accredited Investor. Purchaser is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation D, as presently in effect.

3.6 Restricted Securities. Purchaser understands that the Transferred Units will
be characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Act only in certain limited
circumstances. In this connection, the Purchaser represents that it is familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by applicable securities laws.

4. Miscellaneous.

4.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

4.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California.

4.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

4.4 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of both parties.

4.5 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.

 

 

UNIT PURCHASE AGREEMENT

Page 3 of 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Unit Purchase Agreement
as of April 06, 2016.

 

SELLER   BUYER SAN DIEGO SUNRISE, LLC     By its Member NOTIS GLOBAL, INC.      
  By:  

/s/ Mishil Yousif

By:  

/s/ Jeff Goh

    MISHIL YOUSIF   JEFF GOH, CEO       By:  

/s/ Sami Harmis

By its Member JNO 50, LLC     SAMI HARMIS By:  

/s/ John Olander

  By:  

/s/ Sami Younan

  JOHN OLANDER, Member/Manager     SAMI YOUNAN By:  

/s/ Mark DeNigris

      MARK DeNIGRIS, Member/Manager    

 

 

UNIT PURCHASE AGREEMENT

Page 4 of 4